                             1    Michael L. Meeks (SBN: 172000)
                                     mmeeks@buchalter.com
                             2    Paul J. Fraidenburgh (SBN: 280354)
                                     pfraidenburgh@buchalter.com
                             3    BUCHALTER
                                  A Professional Corporation
                             4    18400 Von Karman Avenue, Suite 800
                                  Irvine, CA 92612-1121
                             5    Telephone: (949) 760-1121
                                  Fax: (949) 224-6407
                             6
                                  Attorneys for Plaintiff
                             7    EZ PEDO, INC.
                             8
                             9                            UNITED STATES DISTRICT COURT
                       10                        FOR THE EASTERN DISTRICT OF CALIFORNIA
                       11
                          EZ PEDO, INC., a California                     Case No. 2:16-cv-00731-KJM-CKD
                       12 corporation,
                       13                        Plaintiff,
                       14                vs.                              STIPULATION FOR DISMISSAL
                                                                          WITH PREJUDICE; ORDER
                       15 MAYCLIN DENTAL STUDIO, INC.,
                          a Minnesota corporation, individually
                       16 and dba KINDER KROWNS; and
                          DOES 1-10,
                       17
                                      Defendants.
                       18
                       19
                       20 / / /
                       21 / / /
                       22 / / /
                       23 / / /
                       24 / / /
                       25 / / /
                       26 / / /
                       27 / / /
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
         IRVINE
                                                               1
                                  STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER
                                 BN 36212938v1
                             1           Pursuant to Federal Rule of Civil Procedure 41(a), and subject to the
                             2 approval and order of the Court as provided below, the undersigned parties hereby
                             3 stipulate to the dismissal of this action with prejudice, with each party to bear its
                             4 own attorneys’ fees and costs, and request that the Court enter an Order dismissing
                             5 this action with prejudice, with each party to bear its own attorney’s fees and costs.
                             6
                             7 DATED: April 22, 2019                     BUCHALTER
                                                                         A Professional Corporation
                             8
                             9
                                                                         By: /s/ Paul J. Fraidenburgh
                       10                                                         PAUL J. FRAIDENBURGH
                       11                                                             Attorneys for Plaintiff
                                                                                         EZ PEDO, INC.
                       12
                                 DATED: April 22, 2019                   FOX ROTHSCHILD LLP
                       13
                       14
                       15
                                                                         By: /s/ Timothy C. Matson
                       16                                                (as authorized on April 22, 2019)
                                                                                     TIMOTHY C. MATSON
                       17
                                                                                    Attorneys for Defendant
                       18                                                     MAYCLIN DENTAL STUDIO, INC.,
                                                                              a Minnesota corporation, individually
                       19                                                        and dba KINDER KROWNS
                       20
                                                                        ORDER
                       21
                                         The foregoing Stipulation of the parties is accepted and approved, and this
                       22
                                 action is hereby dismissed with prejudice, with each party to bear its own attorneys’
                       23
                                 fees and costs.
                       24
                                 IT IS SO ORDERED.
                       25
                       26 DATED: July 10, 2019.
                       27
                                                                              UNITED STATES DISTRICT JUDGE
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
         IRVINE
                                                               2
                                  STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER
                                 BN 36212938v1
